Title: To Thomas Jefferson from Samuel Brown, 10 November 1805
From: Brown, Samuel
To: Jefferson, Thomas


                  
                     Sir,
                     Lexington Novr. 10th 1805
                  
                  I ought, perhaps, to apologise for the liberty I have taken in enclosing to you the Memoir on Nitre & Gun Powder at a time when the important concerns of Government are likely to engage so much of your attention. As the Secretary of the Navy, however, did me the honor to ask my opinion concerning the probable causes of the defects of those articles I was desirous of evincing my readiness to comply with his request & have therefore to beg that you will submit the sheets to his inspection & if you think them deserving the notice of the Philosophical Society, I am confident they would be read with much endulgence after having passed through your hands.
                  With sentiments of the highest esteem I have the honor to be Yours.
                  
                     Sam Brown
                     
                  
               